Citation Nr: 1427513	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-05 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) due to the need for aid and attendance of another person or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to April 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran perfected timely appeal of this issue.

In his February 2009 Substantive Appeal, the Veteran requested a Board hearing.  In a December 2013 letter, he was notified that his Board hearing had been scheduled for February 2014, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  Accordingly, the Board considers that his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

Following the last Agency of Original Jurisdiction's (AOJ's) readjudication of the issue in the December 2008 Statement of the Case (SOC), additional medical and lay evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in May 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran seeks SMC benefits, based on the need for aid and attendance or at the housebound rate because of his service-connected disability of flaccid paralysis of the right upper extremity, status post trauma to brachioplexus of the major extremity.  VA has a duty to assist the Veteran in the development of his SMC claim.  In this instance, the claims folder does not contain competent medical evidence addressing the criteria necessary to establish entitlement to SMC, as detailed in 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2013), 38 U.S.C.A. § 1114(m) (West 2002 & Supp. 2013), and 38 C.F.R. §§ 3.350, 3.52(a) (2013).  The two VA examinations of record document that the Veteran requires assistance in dressing, bathing, and cooking due to his service-connected disability; however, these examinations do not address the specific standard required for the granting of SMC.  A private medical opinion is also of record, but the opinion finds that the Veteran has a left-sided disability and the Veteran is currently service-connected for a right-sided disability.  Due to the inadequacies of these medical opinions, the Board must remand this matter for an appropriate and adequate VA examination and medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound due to his sole service-connected disability of flaccid paralysis of the right upper extremity, status post trauma to brachioplexus of the major extremity.  The claims file must be made available to and reviewed by the examiner.  

The purpose of the examination is to determine whether the Veteran is in need of regular aid and attendance or housebound benefits due solely to his service-connected disability.  

The examiner must specifically address these questions regarding the Veteran's sole service-connected disability:

a) Is the Veteran unable to dress or undress himself and keep himself ordinarily clean and presentable? 
b) Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid? 
c) Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature? 
d) Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment? 
e) Does he have any disability that requires that he remain in bed? 
f) Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

If it is found that the Veteran is housebound and/or in need of aid and attendance, the examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sole service-connected disability caused the need for aid and attendance and/or housebound status.  If yes, then the examiner should provide an opinion on the earliest date it was ascertainable that the Veteran was in need of aid and attendance and/or housebound.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

